Title: To James Madison from William Lyman, 28 December 1804 (Abstract)
From: Lyman, William
To: Madison, James


28 December 1804, New York. “I hope it may be deemed not improper for me at this time to acquaint you that I have already made all the primary and principal Arrangements for a Passage to London the place of my destination and that I wait only to be furnished with the necessary papers and instruction from the Executive to be able to proceed therefor without delay. All addresses for me Here in the mean time I must beg also to inform you will be duly received and instantly regarded with every consideration.”
